DETAILED ACTION
This Office Action is in response to the applicant's filed October 30th, 2019. In virtue of this communication, claims 1-20 are currently presented in the instant application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: lines 2-3 should be changed from “the die attach paddle, paddle” to --the die attach paddle,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5, 8, 11, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US 2015/0332992 A1; hereinafter Im) in view of Hauenstein (US 2013/0015495 A1).

With respect to claim 1, Im discloses a semiconductor device package 1000b in at least Fig. 15 comprising: 
a die attach paddle 210 having a first surface (top of 210 in Fig. 15) and a second surface (bottom of 210 in Fig. 15) that is opposite the first surface (top of 210 in Fig. 15) (see Fig. 15 and paragraph 418, 457); 
a semiconductor die (120, 130) coupled with the first surface (top of 210 in Fig. 15) of the die attach paddle 210 (see Fig. 15 and paragraphs 456, 457); and 
a direct-bonded-metal (DBM) substrate 900 (see Fig. 15 and paragraphs 458-460) including: a first surface (top of 900 in Fig. 15) coupled with the second surface (bottom of 210 in Fig. 15) the die attach paddle 210 (see Fig. 15 and paragraphs 458-462); and a second surface (bottom of 900 in Fig. 15) exposed external to the semiconductor device package 1000b (see Fig. 15 and paragraphs 460-464).
Im does not explicitly disclose the direct-bonded-metal (DBM) substrate including: a ceramic layer having a first surface and a second surface that is opposite the first surface; a first metal layer disposed on the first surface of the ceramic layer; and a second metal layer disposed on the second surface of the ceramic layer, the second metal layer being electrically isolated from the first metal layer by the ceramic layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the direct-bonded-metal (DBM) substrate of Im would include: a ceramic layer having a first surface and a second surface that is opposite the first surface; a first metal layer disposed on the first surface of the ceramic layer; and a second metal layer disposed on the second surface of the ceramic layer, the second metal layer being electrically isolated from the first metal layer by the ceramic layer as taught by Hauenstein because the layers of a direct bonded copper (DBC) substrate are well known in the art and one of ordinary skill in the art hoping to reproduce the semiconductor package of Im would look to Hauenstein for the teaching of the layered configuration for a direct bonded copper (DBC) substrate as Im does not explicitly outline the layers of the well-known DBC substrate (see MPEP 2144 I).

With respect to claim 2, the combination of Im and Hauenstein discloses the semiconductor device package of claim 1, further comprising: at least one signal lead 

With respect to claim 3, the combination of Im and Hauenstein discloses the semiconductor device package of claim 2, further comprising a molding compound 700, the molding compound 700: encapsulating the die attach paddle 210, the semiconductor die (120, 130) and the wire bond 320; and partially encapsulating the DBM substrate 900 and the signal lead 240, the second metal layer (at bottom surface of 900) being exposed through the molding compound 700, a first portion of the signal lead 240 being disposed within the molding compound 700, and a second portion of the signal lead 240 being disposed outside the molding compound 700 (see Im: Fig. 15 and paragraphs 430-432, 463).

With respect to claim 4, the combination of Im and Hauenstein discloses the semiconductor device package of claim 1, wherein: the DBM substrate 230a is a direct-bonded-copper (DBC) substrate; the first metal layer 212a is a first copper layer; and the second metal layer 234a is second copper layer (see Hauenstein: Fig. 2A and paragraphs 30-32).

With respect to claim 5, the combination of Im and Hauenstein discloses the semiconductor device package of claim 1, wherein the first metal layer (at top surface of 

With respect to claim 8, the combination of Im and Hauenstein discloses the semiconductor device package of claim 1, wherein the first metal layer 212a and the second metal layer 234a are disposed over at least 90 percent of the first surface (top surface of 232a in Fig. 2A) of the ceramic layer 232a and at least 90 percent of the second surface (bottom surface of 232a in Fig. 2A) of the ceramic layer 232a, respectively (see Hauenstein: Fig. 2A and paragraphs 30-32; 212a and 234a cover 100 percent of top and bottom surface of 232a).

With respect to claim 11, Im discloses a semiconductor device package 1000b in at least Fig. 15 comprising: 
a die attach paddle 210 having a first surface (top of 210 in Fig. 15) and a second surface (bottom of 210 in Fig. 15) that is opposite the first surface (top of 210 in Fig. 15) (see Fig. 15 and paragraph 418, 457); 
a semiconductor die (120, 130) coupled with the first surface (top of 210 in Fig. 15) of the die attach paddle 210 (see Fig. 15 and paragraphs 456, 457); 
a plurality of signal leads (230, 240) (see Fig. 15 and paragraphs 151, 153, 185, 428); 
at least one wire bond 320 electrically coupling a signal lead 240 of the plurality of signal leads (230, 240) with the semiconductor die (120, 130) (see Fig. 15 and paragraphs 151, 153, 185, 428); 

a molding compound 700, the molding compound 700: 
encapsulating the die attach paddle 210, the semiconductor die (120, 130) and the at least one wire bond 320 (see Fig. 15 and paragraphs 430-432, 463); and 
partially encapsulating the DBC substrate 900 and the plurality of signal leads (230, 240) (see Fig. 15 and paragraphs 430-432, 463), 
respective first portions of each of the plurality of signal leads (230, 240) being disposed within the molding compound 700 (see Fig. 15 and paragraphs 430-432, 463), and 
respective second portions of each of the plurality of signal leads (230, 240) being disposed outside the molding compound 700 (see Fig. 15 and paragraphs 430-432, 463).
Im does not explicitly disclose the direct-bonded-copper (DBC) substrate including: a ceramic layer having a first surface and a second surface that is opposite the first surface; a first copper layer disposed on the first surface of the ceramic layer; and a second copper layer disposed on the second surface of the ceramic layer, the second copper layer being electrically isolated from the first copper layer by the ceramic layer. As such, Im also does not explicitly disclose the second copper layer being 
Hauenstein discloses a semiconductor device in at least Fig. 2A wherein a direct-bonded-copper (DBC) substrate 230a includes: a ceramic layer 232a having a first surface (top surface of 232a in Fig. 2A) and a second surface (bottom surface of 232a in Fig. 2A) that is opposite the first surface (top surface of 232a in Fig. 2A); a first copper layer 212a disposed on the first surface (top surface of 232a in Fig. 2A) of the ceramic layer 232a; and a second copper layer 234a disposed on the second surface (bottom surface of 232a in Fig. 2A) of the ceramic layer 232a, the second copper layer 234a being electrically isolated from the first copper layer 212a by the ceramic layer 232a (see Fig. 2A and paragraphs 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the direct-bonded-copper (DBC) substrate of Im would include: a ceramic layer having a first surface and a second surface that is opposite the first surface; a first copper layer disposed on the first surface of the ceramic layer and; and a second copper layer disposed on the second surface of the ceramic layer, the second copper layer being electrically isolated from the first copper layer by the ceramic layer as taught by Hauenstein because the layers of a direct bonded copper (DBC) substrate are well known in the art and one of ordinary skill in the art hoping to reproduce the semiconductor package of Im would look to Hauenstein for the teaching of the layered configuration for a direct bonded copper (DBC) substrate as 

With respect to claim 13, the combination of Im and Hauenstein discloses the semiconductor device package of claim 11, wherein the first copper layer 212a and the second copper layer 234a are disposed over at least 90 percent of the first surface (top surface of 232a in Fig. 2A) of the ceramic layer 232a and at least 90 percent of the second surface (bottom surface of 232a in Fig. 2A) of the ceramic layer 232a, respectively (see Hauenstein: Fig. 2A and paragraphs 30-32; 212a and 234a cover 100 percent of top and bottom surface of 232a).

With respect to claim 16, Im discloses a method for producing a semiconductor device package 1000b in at least Fig. 15, the method comprising: 
coupling a semiconductor die (120, 130) with a first surface (top of 210 in Fig. 15) of a die attach paddle 210 (see Fig. 15 and paragraphs 418, 456, 457); and 
coupling a direct-bonded-metal (DBM) substrate 900 with a second surface (bottom of 210 in Fig. 15) of the die attach paddle 210, the second surface (bottom of 210 in Fig. 15) being opposite the first surface (top of 210 in Fig. 15) (see Fig. 15 and paragraphs 418, 457-462),
the DBM substrate 900 including: a first surface (top of 900 in Fig. 15) coupled with the second surface (bottom of 210 in Fig. 15) the die attach paddle 210 (see Fig. 15 and paragraphs 458-462)

Hauenstein discloses a method for producing a semiconductor device in at least Fig. 2A wherein a direct-bonded-metal (DBM) substrate 230a includes: a ceramic layer 232a having a first surface (top surface of 232a in Fig. 2A) and a second surface (bottom surface of 232a in Fig. 2A) that is opposite the first surface (top surface of 232a in Fig. 2A); a first metal layer 212a disposed on the first surface (top surface of 232a in Fig. 2A) of the ceramic layer 232a and; and a second metal layer 234a disposed on the second surface (bottom surface of 232a in Fig. 2A) of the ceramic layer 232a, the second metal layer 234a being electrically isolated from the first metal layer 212a by the ceramic layer 232a (see Fig. 2A and paragraphs 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the direct-bonded-metal (DBM) substrate of Im would include: a ceramic layer having a first surface and a second surface that is opposite the first surface; a first metal layer disposed on the first surface of the ceramic layer; and a second metal layer disposed on the second surface of the ceramic layer, the second metal layer being electrically isolated from the first metal layer by the ceramic layer as taught by Hauenstein because the layers of a direct bonded copper (DBC) substrate are well known in the art and one of ordinary skill in the art hoping to 

With respect to claim 17, the combination of Im and Hauenstein discloses the method of claim 16, wherein coupling the DBM substrate 900 with the second surface (bottom of 210 in Fig. 15) of the die attach paddle 210 include soldering (with 800) the first metal layer (at top of 900) of the DBM substrate 900 to the second surface (bottom of 210 in Fig. 15) of the die attach paddle 210 (see Im: Fig. 15 and paragraphs 459-461).

With respect to claim 18, the combination of Im and Hauenstein discloses the method of claim 16, further comprising forming a wire bond 320 to electrically connect a signal lead 240 of the semiconductor device package 1000b to the semiconductor die (120, 130) (see Im: Fig. 15 and paragraphs 151, 153, 185, 429).

With respect to claim 19, the combination of Im and Hauenstein discloses the method of claim 18, further comprising performing a molding operation to: encapsulate the die attach paddle 210, the semiconductor die (120, 130) and the wire bond 320 in a molding compound 700; and partially encapsulate the DBM substrate 900 and the signal lead 240 in the molding compound 700, the second metal layer (at bottom surface of 900) being exposed through the molding compound 700, a first portion of the signal lead 240 being disposed within the molding compound 700, and a second portion .

Claim 6, 7, 10, 12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US 2015/0332992 A1; hereinafter Im) in view of Hauenstein (US 2013/0015495 A1) as applied to claim 1 above, and further in view of Choi (US 6,404,065 B1).

With respect to claim 6, the combination of Im and Hauenstein discloses the semiconductor device package of claim 1. 
The combination does not explicitly disclose wherein the ceramic layer includes at least one of aluminum oxide (Al2O3), aluminum nitride (AlN), or silicon nitride (SiN).
Choi discloses a semiconductor device package in at least Figs. 2-4B wherein a ceramic layer 32 (of a direct bonded copper substrate 28) includes at least one of aluminum oxide (Al2O3), aluminum nitride (AlN), or silicon nitride (SiN) (see Fig. 2, 4A, and column 3, line 30-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the ceramic layer of the combination of Im and Hauenstein includes at least one of aluminum oxide (Al2O3), aluminum nitride (AlN), or silicon nitride (SiN) as taught by Choi because such materials are well known ceramic materials used in DBC fabrication and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

With respect to claim 7, the combination of Im and Hauenstein discloses the semiconductor device package of claim 1.
The combination does not explicitly disclose wherein the die attach paddle has a thickness of greater than or equal to 0.5 millimeters, the thickness being along a line extending orthogonally from the first surface of the die attach paddle to the second surface of the die attach paddle. Im does disclose that the leadframe 200 includes a transistor die attach pad 210 (see Im: paragraph 418). 
Choi discloses a semiconductor device package in at least Fig. 2-4B wherein a lead frame 54 has a thickness of greater than or equal to 0.5 millimeters, the thickness being along a line extending orthogonally from the first surface of the lead frame to the second surface of the lead frame 54 (see Figs. 2-4B and column 4, line 15-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the die attach paddle of the combination of Im and Hauenstein would have a thickness of greater than or equal to 0.5 millimeters, the thickness being along a line extending orthogonally from the first surface of the die attach paddle to the second surface of the die attach paddle based on the teachings of Choi because the selection of the thickness of the leadframe, and also the die attach paddle which is formed as part of the leadframe, would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application (see MPEP 2144 I). Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 I).

With respect to claim 10, the combination of Im and Hauenstein discloses the semiconductor device package of claim 1, further comprising a heatsink (heatsink), the heatsink (heatsink) being directly coupled to the second metal layer (at lower surface of 900) (see Im: Fig. 15 and paragraph 464).
The combination does not explicitly disclose wherein the heatsink is coupled using one of a solder material or a sinter material.
Choi discloses a semiconductor device package in at least Figs. 2-4B wherein a heatsink is coupled using one of a solder material or a sinter material (see Fig. 2 and column 5, line 6-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the heatsink of the combination of Im and Hauenstein would be coupled using one of a solder material or a sinter material as taught by Choi because these materials are well known coupling materials in the art and allow the DBC packaged device to be soldered to a heatsink, thermally coupling the entire area of the back-side layer to the heatsink (see MPEP 2144 I; also see Choi: column 5, line 16-19).

With respect to claim 12, the combination of Im and Hauenstein discloses the semiconductor device package of claim 11.
The combination does not explicitly disclose wherein the die attach paddle has a thickness of greater than or equal to 0.5 millimeters, the thickness being along a line extending orthogonally from the first surface of the die attach paddle to the second 
Choi discloses a semiconductor device package in at least Fig. 2-4B wherein a lead frame 54 has a thickness of greater than or equal to 0.5 millimeters, the thickness being along a line extending orthogonally from the first surface of the lead frame to the second surface of the lead frame 54 (see Figs. 2-4B and column 4, line 15-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the die attach paddle of the combination of Im and Hauenstein would have a thickness of greater than or equal to 0.5 millimeters, the thickness being along a line extending orthogonally from the first surface of the die attach paddle to the second surface of the die attach paddle based on the teachings of Choi because the selection of the thickness of the leadframe, and also the die attach paddle which is formed as part of the leadframe, would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application (see MPEP 2144 I). Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 I).

With respect to claim 15, the combination of Im and Hauenstein discloses the semiconductor device package of claim 11, further comprising a heatsink (heatsink), the heatsink (heatsink) being directly coupled to the second metal layer (at lower surface of 900) (see Im: Fig. 15 and paragraph 464).

Choi discloses a semiconductor device package in at least Figs. 2-4B wherein a heatsink is coupled using one of a solder material or a sinter material (see Fig. 2 and column 5, line 6-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the heatsink of the combination of Im and Hauenstein would be coupled using one of a solder material or a sinter material as taught by Choi because these materials are well known coupling materials in the art and allow the DBC packaged device to be soldered to a heatsink, thermally coupling the entire area of the back-side layer to the heatsink (see MPEP 2144 I; also see Choi: column 5, line 16-19).

With respect to claim 20, the combination of Im and Hauenstein discloses the method of claim 19, further comprising coupling a heatsink (heatsink) directly to the second metal layer (at lower surface of 900) (see Im: Fig. 15 and paragraph 464).
The combination does not explicitly disclose wherein the heatsink is coupled using one of a solder material or a sinter material.
Choi discloses a method for producing a semiconductor device package in at least Figs. 2-4B wherein a heatsink is coupled using one of a solder material or a sinter material (see Fig. 2 and column 5, line 6-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the heatsink of the combination of Im and .

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US 2015/0332992 A1; hereinafter Im) in view of Hauenstein (US 2013/0015495 A1) as applied to claims 1 and 11 above, and further in view of Nam (US 6,329,706 B1).

With respect to claim 9, the combination of Im and Hauenstein discloses the semiconductor device package of claim 1.
The combination does not disclose wherein the die attach paddle includes a protrusion extending around a perimeter of the die attach paddle, such that a step of the die attach paddle is defined between the protrusion and the DBM substrate, the semiconductor device package further comprising a molding compound encapsulating the die attach paddle and the semiconductor die, the protrusion having at least one surface in contact with the molding compound.
Nam discloses a semiconductor device package in at least Figs. 4-8 wherein a die attach paddle 100 includes a protrusion 116’ extending around a perimeter of the die attach paddle 100, such that a step of the die attach paddle 100 is defined between the protrusion 116’ and a support (surface on which 100 is later attached) (see Figs. 4-8, column 4, line 46-67, column 5, line 64 - column 6, line 11), the semiconductor device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die attach paddle of the combination of Im and Hauenstein so that it includes a protrusion extending around a perimeter of the die attach paddle, such that a step of the die attach paddle is defined between the protrusion and the DBM substrate, the semiconductor device package further comprising a molding compound encapsulating the die attach paddle and the semiconductor die, the protrusion having at least one surface in contact with the molding compound based on the combined teachings of Im, Hauenstein, and Nam because such a configuration makes the attachment of the epoxy molding compound (EMC) 104 to the leadframe more rigid, and relieves the edge of the chip pad 100 from thermal stress (see Nam: column 59-62).

With respect to claim 14, the combination of Im and Hauenstein discloses the semiconductor device package of claim 11, the semiconductor device package 1000b further comprising a molding compound 700 encapsulating the die attach paddle 210, and the semiconductor die (120, 130), and the at least one wire bond 320 (see Im: Fig. 15 and paragraphs 430-432, 463).
The combination does not disclose wherein the die attach paddle includes a protrusion extending around a perimeter of the die attach paddle, such that a step of the 
Nam discloses a semiconductor device package in at least Figs. 4-8 wherein a die attach paddle 100 includes a protrusion 116’ extending around a perimeter of the die attach paddle 100, such that a step of the die attach paddle 100 is defined between the protrusion 116’ and a support (surface on which 100 is later attached) (see Figs. 4-8, column 4, line 46-67, column 5, line 64 - column 6, line 11), the semiconductor device package further comprising a molding compound 104, the protrusion 116’ having at least one surface in contact with the molding compound 104 (see Figs. 4-8, column 4, lines 23-41, 46-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the die attach paddle of the combination of Im and Hauenstein so that it includes a protrusion extending around a perimeter of the die attach paddle, such that a step of the die attach paddle is defined between the protrusion and the DBC substrate, the semiconductor device package further comprising a molding compound, the protrusion having at least one surface in contact with the molding compound based on the combined teachings of Im, Hauenstein, and Nam because such a configuration makes the attachment of the epoxy molding compound (EMC) 104 to the leadframe more rigid, and relieves the edge of the chip pad 100 from thermal stress (see Nam: column 59-62).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each of the reference disclose a similar semiconductor device package structure: US 20090140369 A1, US 20120319260 A1, US 20130069213 A1, and US 20190181125 A1.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        



/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829